Name: 2013/155/EU: Commission Implementing Decision of 22Ã March 2013 as regards a Union financial aid for the year 2013 to European Union reference laboratories (notified under document C(2013) 1628)
 Type: Decision_IMPL
 Subject Matter: cooperation policy;  agricultural policy;  EU finance;  health;  research and intellectual property;  agricultural activity
 Date Published: 2013-03-26

 26.3.2013 EN Official Journal of the European Union L 86/28 COMMISSION IMPLEMENTING DECISION of 22 March 2013 as regards a Union financial aid for the year 2013 to European Union reference laboratories (notified under document C(2013) 1628) (Only the Danish, Dutch, English, French, German, Italian, Spanish and Swedish texts are authentic) (2013/155/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 31(2) thereof, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (2), and in particular Article 32(7) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 926/2011 of 12 September 2011 for the purposes of Council Decision 2009/470/EC as regards Union financial aid to the EU reference laboratories for feed and food and the animal health sector (3) provides that the financial aid from the Union is to be granted if the approved work programmes are implemented effectively and that the beneficiaries supply all the necessary information within certain time limits. (2) The Commission services have assessed and approved the work programmes and corresponding budget estimates submitted in 2012 by the EU reference laboratories for the year 2013. (3) As work programmes are being performed since 1 January 2013, the present Implementing Decision should apply from 1 January 2013. (4) Accordingly, a Union financial aid should be granted to the EU reference laboratories designated in order to co-finance their activities to carry out the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004. The Unions financial aid should be at the rate of 100 % of eligible costs as defined in Implementing Regulation (EU) No 926/2011. (5) Commission Implementing Regulation (EU) No 135/2013 (4) lays down eligibility rules for the workshops organised by the EU reference laboratories. It also limits the financial aid to a maximum of 32 participants, 3 invited speakers and 10 representatives of third countries in workshops. Derogations to that limitation should be provided for some European Union reference laboratories that need support for attendance by more than 32 participants in order to achieve the best outcome of its workshops. Derogations can be obtained in case an EU reference laboratory takes the leadership and responsibility when organising a workshop with another European Union reference laboratory. (6) For the six EU reference laboratories designated within the Joint Research Centre, the relationship is laid down in an annual administrative arrangement supported by a work programme and its budget as the Joint Research Centre and the Directorate-General for Health and Consumers are both services of the Commission. (7) In accordance with Article 3(2)(a) of Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (5), animal disease eradication and control programmes (veterinary measures) shall be financed from the European Agricultural Guarantee Fund (EAGF). Second paragraph of Article 13 of that Regulation provides that in duly justified exceptional cases, for measures and programmes covered by Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (6), expenditure relating to administrative and personnel costs incurred by Member States and beneficiaries of aid from the EAGF are to be borne by that Fund. For financial control purposes, Articles 9, 36 and 37 of Regulation (EC) No 1290/2005 are to apply. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Union grants financial aid to the Laboratoire de sÃ ©curitÃ © des aliments (LSA), of the Agence nationale de sÃ ©curitÃ © sanitaire de lalimentation, de lenvironnement et du travail (ANSES), Maisons-Alfort, France, for the following activities regarding the period from 1 January 2013 to 31 December 2013: (a) for the analysis and testing of milk and milk products, that financial aid shall not exceed EUR 358 000; (b) for the analysis and testing of Listeria monocytogenes, that financial aid shall not exceed EUR 440 000; (c) for the analysis and testing of coagulase positive Staphylococci, including Staphylococcus aureus, that financial aid shall not exceed EUR 347 000. Article 2 The Union grants financial aid to the Rijksinstituut voor Volksgezondheid en Milieu (RIVM), Bilthoven, the Netherlands, for the analysis and testing of zoonoses (salmonella). For the period from 1 January 2013 to 31 December 2013, that financial aid shall not exceed EUR 492 000. Article 3 The Union grants financial aid to the Laboratorio de Biotoxinas Marinas, Agencia EspaÃ ±ola de Seguridad Alimentaria y NutriciÃ ³n (Ministerio de Sanidad y PolÃ ­tica Social), Vigo, Spain, for the monitoring of marine biotoxins. For the period from 1 January 2013 to 31 December 2013, that financial aid shall not exceed EUR 330 000. Article 4 The Union grants financial aid to the laboratory of the Centre for Environment, Fisheries and Aquaculture Science (CEFAS), Weymouth, United Kingdom, for the following activities regarding the period from 1 January 2013 to 31 December 2013: (a) for the monitoring of viral and bacteriological contamination of bivalve molluscs, that financial aid shall not exceed EUR 345 000; (b) for crustacean diseases, that financial aid shall not exceed EUR 145 000. Article 5 The Union grants financial aid to the Istituto Superiore di SanitÃ (ISS), Rome, Italy, for the following activities regarding the period from 1 January 2013 to 31 December 2013: (a) for the analysis and testing of Escherichia Coli, including Verotoxigenic E. Coli (VTEC), that financial aid shall not exceed EUR 326 000; (b) for the analysis and testing of parasites (in particular Trichinella, Echinococcus and Anisakis), that financial aid shall not exceed EUR 374 000; (c) for residues of certain substances referred to in point 12(d) of Section I of Annex VII to Regulation (EC) No 882/2004, that financial aid shall not exceed EUR 316 000. Article 6 The Union grants financial aid to the Statens VeterinÃ ¤rmedicinska Anstalt (SVA), Uppsala, Sweden, for the monitoring of Campylobacter. For the period from 1 January 2013 to 31 December 2013, that financial aid shall not exceed EUR 395 000. Article 7 The Union grants financial aid to the FÃ ¸devareinstituttet, Danmarks Tekniske Universitet (DTU), Copenhagen, Denmark, for the monitoring of antimicrobial resistance. For the period from 1 January 2013 to 31 December 2013, that financial aid shall not exceed EUR 530 000. Article 8 1. The Union grants financial aid to. the Animal Health and Veterinary Laboratories Agency (ex-VLA), Addlestone, United Kingdom, for the monitoring of transmissible spongiform encephalopathies. For the period from 1 January 2013 to 31 December 2013, that financial aid shall not exceed EUR 495 000. 2. By way of derogation to Article 1(4) of Implementing Regulation (EU) No 135/2013, the laboratory referred to in paragraph 1 of this Article shall be entitled to claim financial aid for attendance by more than 32 participants at one of its workshops. Article 9 The Union grants financial aid to the Centre Wallon de Recherches agronomiques (CRA-W), Gembloux, Belgium, for the analysis and testing of animal proteins in feedingstuffs. For the period from 1 January 2013 to 31 December 2013, that financial aid shall not exceed EUR 530 000. Article 10 The Union grants financial aid to the Laboratoire de FougÃ ¨res, de LAgence nationale de sÃ ©curitÃ © sanitaire de lalimentation, de lenvironnement et du travail (ANSES), FougÃ ¨res, France for residues of certain substances referred to in point 12(b) of Section I of Annex VII to Regulation (EC) No 882/2004. For the period from 1 January 2013 to 31 December 2013, that financial aid shall not exceed EUR 500 000. Article 11 The Union grants financial aid to the Bundesamt fÃ ¼r Verbraucherschutz und Lebensmittelsicherheit (BVL), Berlin, Germany, for residues of certain substances referred to in point 12(c) of Section I of Annex VII to Regulation (EC) No 882/2004. For the period from 1 January 2013 to 31 December 2013, that financial aid shall not exceed EUR 500 000. Article 12 The Union grants financial aid to RIKILT  Institute for Food Safety, part of Wageningen University & Research Centre, Wageningen, the Netherlands, for residues of certain substances referred to in point 12(a) of Section I of Annex VII to Regulation (EC) No 882/2004. For the period from 1 January 2013 to 31 December 2013, that financial aid shall not exceed EUR 500 000. Article 13 The Union grants financial aid to the Chemisches und VeterinÃ ¤runtersuchungsamt (CVUA) Freiburg, Germany for the following activities regarding the period from 1 January 2013 to 31 December 2013: (a) for the analysis and testing of residues of pesticides in food of animal origin and commodities with high fat content, that financial aid shall not exceed EUR 234 000; (b) for the analysis and testing of dioxins and PCBs in feed and food, that financial aid shall not exceed EUR 510 000. Article 14 The Union grants financial aid to the FÃ ¸devareinstituttet, Danmarks Tekniske Universitet (DTU), Soeborg, Denmark, for the analysis and testing of residues of pesticides in cereals and feedingstuffs. For the period from 1 January 2013 to 31 December 2013, that financial aid shall not exceed EUR 200 000. Article 15 1. The Union grants financial aid to the Laboratorio Agrario de la Generalitat Valenciana (LAGV)/Grupo de Residuos de Plaguicidas de la Universidad de AlmerÃ ­a (PRRG), Spain for the analysis and testing of residues of pesticides in fruits and vegetables, including commodities with high water and high acid content. For the period from 1 January 2013 to 31 December 2013, that financial aid shall not exceed EUR 538 000. 2. By way of derogation to Article 1(4) of Implementing Regulation (EU) No 135/2013, the laboratory referred to in paragraph 1 shall be entitled to claim financial aid for attendance by more than 32 participants at one of its workshops. Article 16 The Union grants financial aid to the Chemisches und VeterinÃ ¤runtersuchungsamt (CVUA) Stuttgart, Germany, for the analysis and testing of residues of pesticides by single residue methods. For the period from 1 January 2013 to 31 December 2013, that financial aid shall not exceed EUR 398 000. Article 17 The Union grants financial aid to the Laboratorio Central de Sanidad Animal de Algete, Algete (Madrid), Spain, for African horse sickness. For the period from 1 January 2013 to 31 December 2013, that financial aid shall not exceed EUR 110 000. Article 18 The Union grants financial aid to the Animal Health and Veterinary Laboratories Agency (ex-VLA), New Haw, Weybridge, United Kingdom for the following activities regarding the period from 1 January 2013 to 31 December 2013: (a) for Newcastle disease, that financial aid shall not exceed EUR 98 000; (b) for avian influenza, that financial aid shall not exceed EUR 425 000. Article 19 The Union grants financial aid to the Pirbright Institute (former AFRC Institute for Animal Health), Pirbright Laboratory, Pirbright, United Kingdom for the following activities regarding the period from 1 January 2013 to 31 December 2013: (a) for swine vesicular disease, that financial aid shall not exceed EUR 75 000; (b) for bluetongue, that financial shall not exceed EUR 240 000; (c) for foot-and-mouth disease, that financial shall not exceed EUR 400 000. Article 20 The Union grants financial aid to the Technical University of Denmark, National Veterinary Institute, Department of Poultry, Fish and Fur Animals, Aarhus, Denmark, for fish diseases. For the period from 1 January 2013 to 31 December 2013, that financial aid shall not exceed EUR 310 000. Article 21 The Union grants financial aid to lInstitut franÃ §ais de recherche pour l'exploitation de la mer (Ifremer), La Tremblade, France, for diseases of bivalve molluscs. For the period from 1 January 2013 to 31 December 2013, that financial aid shall not exceed EUR 170 000. Article 22 The Union grants financial aid to the Institut fÃ ¼r Virologie der TierÃ ¤rztlichen Hochschule Hannover, Hannover, Germany, for classical swine fever. For the period from 1 January 2013 to 31 December 2013, that financial aid shall not exceed EUR 333 000. Article 23 The Union grants financial aid to the Centro de InvestigaciÃ ³n en Sanidad Animal, Valdeolmos, Madrid, Spain, for African swine fever. For the period from 1 January 2013 to 31 December 2013, that financial aid shall not exceed EUR 236 000. Article 24 The Union grants financial aid to the INTERBULL Centre, Department of Animal Breeding and Genetics  SLU, Swedish University of Agricultural Sciences, Uppsala, Sweden, for collaborating in rendering uniform the testing methods and the assessment of the results for pure-bred breeding animals of the bovine species. For the period from 1 January 2013 to 31 December 2013, that financial aid shall not exceed EUR 150 000. Article 25 The Union grants financial aid to the ANSES, Laboratoire de santÃ © animale, Maisons-Alfort, France, for brucellosis. For the period from 1 January 2013 to 31 December 2013, that financial aid shall not exceed EUR 285 000. Article 26 The Union grants financial aid to the ANSES, Laboratoire de santÃ © animale, Maisons Alfort/Laboratoire de pathologie Ã ©quine, DozulÃ ©, France, for equine diseases other than African horse sickness. For the period from 1 January 2013 to 31 December 2013, that financial aid shall not exceed EUR 555 000. Article 27 The Union grants financial aid to the ANSES, Laboratoire de la rage et de la faune sauvage, Nancy, France, for rabies. For the period from 1 January 2013 to 31 December 2013, that financial aid shall not exceed EUR 282 000. Article 28 The Union grants financial aid to the Laboratorio de Vigilancia Veterinaria (VISAVET) of the Facultad de Veterinaria, Universidad Complutense de Madrid, Madrid, Spain, for tuberculosis. For the period from 1 January 2013 to 31 December 2013, that financial aid shall not exceed EUR 248 000. Article 29 The Union grants financial aid to the ANSES, Laboratoire de Sophia-Antipolis, France, for bee health. For the period from 1 January 2013 to 31 December 2013, that financial aid shall not exceed EUR 384 000. Article 30 The Union grants financial aid to the Joint Research Centre of the European Commission, Geel, Belgium, for the following activities regarding the period from 1 January 2013 to 31 December 2013: (a) the activities related to heavy metals in feed and food; that financial aid shall not exceed EUR 261 000; (b) the activities related to mycotoxins; that financial aid shall not exceed EUR 271 000; (c) the activities related to polycyclic aromatic hydrocarbons (PAH); that financial aid shall not exceed EUR 269 000; (d) the activities related to additives for use in animal nutrition; that financial aid shall not exceed EUR 71 000. Article 31 The Union grants financial aid to the Joint Research Centre of the European Commission, Ispra, Italy, for the following activities regarding the period from 1 January 2013 to 31 December 2013: (a) the activities related to materials and articles in contact with foodstuffs; that financial aid shall not exceed EUR 341 000; (b) the activities related to GMOs; that financial aid shall not exceed EUR 472 000. Article 32 The Unions financial aid referred to in Articles 1 to 31 shall be at the rate of 100 % of eligible costs as defined in Implementing Regulation (EU) No 926/2011. Article 33 This Decision is addressed to the laboratories listed in the Annex. Done at Brussels, 22 March 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 165, 30.4.2004, p. 1. (3) OJ L 241, 17.9.2011, p. 2. (4) OJ L 46, 19.2.2013, p. 8. (5) OJ L 209, 11.8.2005, p. 1. (6) OJ L 224, 18.8.1990, p. 19. ANNEX  Laboratoire de sÃ ©curitÃ © des aliments (LSA), of the Agence nationale de sÃ ©curitÃ © sanitaire de lalimentation, de lenvironnement et du travail (ANSES), 23 avenue du GÃ ©nÃ ©ral de Gaulle, 94700 Maisons-Alfort, France,  Rijksinstituut voor Volksgezondheid en Milieu (RIVM), Anthony van Leeuwenhoeklaan 9, Postbus 1, 3720 BA Bilthoven, The Netherlands,  Laboratorio de Biotoxinas Marinas, Agencia EspaÃ ±ola de Seguridad Alimentaria y NutriciÃ ³n (Ministerio de Sanidad y PolÃ ­tica Social), EstaciÃ ³n MarÃ ­tima, s/n, 36200 Vigo, Spain,  Laboratory of the Centre for Environment, Fisheries and Aquaculture Science (CEFAS), Weymouth laboratory, Barrack Road, The Nothe, Weymouth, Dorset, DT4 8UB, United Kingdom,  Istituto Superiore di SanitÃ (ISS), Viale Regina Elena 299, 00161 Roma, Italy,  Statens VeterinÃ ¤rmedicinska Anstalt (SVA), Ulls vÃ ¤g 2 B, 751 89 Uppsala, Sweden,  FÃ ¸devareinstituttet, Danmarks Tekniske Universitet (DTU), BÃ ¼lowsvej 27, 1790 Copenhagen V, Denmark,  Animal Health and Veterinary Laboratories Agency (AHVLA); Weybridge, New Haw, Addelstone Surrey KT15 3NB United Kingdom,  Centre Wallon de Recherches agronomiques (CRA-W), ChaussÃ ©e de Namur 24, 5030 Gembloux, Belgium,  Laboratoire de FougÃ ¨res de LAgence nationale de sÃ ©curitÃ © sanitaire de lalimentation, de lenvironnement et du travail (ANSES), Laboratoire de FougÃ ¨res, 10B rue Claude Bourgelat, JavenÃ ©, CS40608, 35306 FougÃ ¨res, France,  Bundesamt fÃ ¼r Verbraucherschutz und Lebensmittelsicherheit (BVL), Mauerstrasse 39-42, 10117 Berlin, Germany,  RIKILT  Institute for Food Safety, part of Wageningen University & Research Centre, Akkermaalsbos 2, Building No 123, 6708 WB Wageningen, the Netherlands,  Chemisches und VeterinÃ ¤runtersuchungsamt (CVUA), Postfach 100462, Bissierstrasse 5, 79114 Freiburg, Germany,  FÃ ¸devareinstituttet, Danmarks Tekniske Universitet (DTU), Department of Food Chemistry, Moerkhoej Bygade 19, 2860 Soeborg, Denmark,  Laboratorio Agrario de la Generalitat Valenciana (LAGV)/Grupo de Residuos de Plaguicidas de la Universidad de AlmerÃ ­a (PRRG), Ctra. Sacramento s/n, La Canada de San Urbano, 04120 Almeria, Spain,  Chemisches und VeterinÃ ¤runtersuchungsamt (CVUA), Schaflandstrasse 3/2, 70736 Stuttgart, Germany,  Laboratorio Central de Sanidad Animal, Ministerio de Agricultura, PESCA y AlimentaciÃ ³n, Ctra. de Algete km. 8, Valdeolmos, 28110, Algete (Madrid), Spain,  Animal Health and Veterinary Laboratories Agency (AHVLA) Weybridge, New Haw, Addelstone Surrey KT15 3NB United Kingdom,  The Pirbright Institute, Pirbright Laboratory, Pirbright, Woking, Surrey GU24 ONF, United Kingdom,  The Technical University of Denmark, National Veterinary Institute, Department of Poultry, Fish and Fur Animals, HangÃ ¸vej 2, 8200-Ã rhus Denmark,  Institut franÃ §ais de recherche pour l'exploitation de la mer (Ifremer), Avenue Mus de Loup, Ronce les Bains, 17390 La Tremblade, France,  Institut fÃ ¼r Virologie der TierÃ ¤rztlichen Hochschule, Bischofsholer Damm 15, 3000 Hannover, Germany,  Centro de InvestigaciÃ ³n en Sanidad Animal, Ctra. de Algete a El Casar, Valdeolmos 28130, Madrid, Spain,  INTERBULL Centre, Department of Animal Breeding and Genetics SLU, Swedish University of Agricultural Sciences  SLU, Undervisningsplan E1-27; S-750 07 Uppsala Sweden,  ANSES, Laboratoire de santÃ © animale, 23 avenue du GÃ ©nÃ ©ral de Gaulle, 94706 Maisons-Alfort, Cedex France,  ANSES, Laboratoire de santÃ © animale/Laboratoire de pathologie Ã ©quine, 23 avenue du GÃ ©nÃ ©ral de Gaulle, 94706 Maisons-Alfort, Cedex France,  ANSES, Laboratoire de la rage et de la faune sauvage de Nancy, Domaine de PixÃ ©rÃ ©court, 54220 MalzÃ ©ville, France,  VISAVET  Laboratorio de vigilancia veterinaria, Facultad de Veterinaria, Universidad Complutense de Madrid, Avda. Puerta de Hierro, s/n. Ciudad Universitaria, 28040, Madrid, Spain,  ANSES, Laboratoire de Sophia-Antipolis, 105 Route des Chappes, les Templiers, 06902 Sophia-Antipolis, France,  Joint Research Centre, Institute for Reference Materials and Measurements, Retieseweg 111, 2440 Geel, Belgium,  Joint Research Centre, Institute for Health and Consumer Protection, Via E. Fermi, 1, 21027 Ispra, Italy.